 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 1 of 10 PageID# 153




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION
__________________________________________
                                            )
JACOBS ENGINEERING GROUP, INC., et al., )
                                            )
                        Plaintiffs,         ) Civ. No. 1:18-cv-1302-CMH/TCB
      v.                                    )
                                            ) ANSWER TO COUNTERCLAIM
CAPEFIRST FUNDING, LLC, et al.,             ) OF CAPEFIRST FUNDING,
                                            ) LLC, AND INVESTOR
                        Defendants.         )  RECOVERY TRUST,
                                            ) CAPEFIRST ADVISORS, LLC,
                                            ) TRUSTEE
__________________________________________)
                                            )
JACOBS ENGINEERING GROUP, INC., et al., )
                                            )
                        Counter-Plaintiffs, )
v.                                          )
                                            )
CAPEFIRST FUNDING, LLC, et al.,             )
                                            )
                        Counter-Defendants. )
__________________________________________)


          Interpleader Plaintiffs/Counter-Defendants Jacobs Engineering Group Inc. (“Jacobs”) and

Blue Canopy Group LLC (“Blue Canopy”), by and through their attorneys, and for their Answer

to the Counterclaim of Defendants/Counter-Plaintiffs Capefirst Funding, LLC, and Investor

Recovery Trust, Capefirst Advisors, LLC, Trustee, states the following on information and

belief:

          1.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of Defendants/Counter-Plaintiffs’ alleged reasons for bringing their

Counterclaim. Plaintiffs/Counter-Defendants specifically deny the remaining allegations in this

paragraph.
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 2 of 10 PageID# 154




       2.      Admit that Defendant/Counter-Plaintiff IRT is an irrevocable grantor trust

established by Capefirst Funding, LLC, under the laws of Virginia, with its principal place of

business in Reston, Virginia. Admit that Defendant/Counter-Plaintiff Capefirst Advisors, LLC,

is a limited liability company formed under the laws of Virginia. Plaintiffs/Counter-Defendants

lack knowledge or information sufficient to form a belief about the truth of the remaining

allegations in this paragraph.

       3.      Admit that Defendant/Counter-Plaintiff Capefirst Funding, LLC (“Capefirst”) is a

limited liability company formed under the laws of Virginia, with its principal place of business

in Reston, Virginia. Admit that Capefirst purports to provide, among other things, commercial

and business financing services, including financing secured by contracts awarded to, and

invoices issued by, federal contractors. Plaintiffs/Counter-Defendants lack knowledge or

information sufficient to form a belief about the truth of the remaining allegations in this

paragraph.

       4.      Admit the first sentence of this paragraph. Admit that at the time of the matters

described in the Counterclaim, Blue Canopy Group, LLC (“Blue Canopy”) was a provider of

mission support and other services to the U.S. Government’s defense and intelligence agencies,

among other things.

       5.      Admit that Plaintiff/Counter-Defendant Jacobs purchased Blue Canopy in a

transaction announced publicly on August 31, 2017. Admit that escrows were established as a

part of the purchase agreement. Deny the remaining allegations in this paragraph.

       6.      Admit that Courtney and Keith were assigned Blue Canopy email addresses and

that they had access to certain Blue Canopy personnel and facilities. Plaintiffs/Counter-




                                                2
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 3 of 10 PageID# 155




Defendants lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph.

       7.      Admit that Courtney and Keith were in contact with a government official named

Eileen K. Preisser regarding a certain government program that was widely understood to be a

bona fide, classified government program in support of the United States intelligence

community. Further admit that Blue Canopy performed work on that program (the “FirstNet

Program”). Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the remaining allegations in this paragraph.

       8.      Admit that Blue Canopy accepted a $1,933,500 sum it received as payment for

work Blue Canopy performed on the FirstNet Program pursuant to a classified June 12, 2014

written agreement. Aver further that Plaintiffs/Counter-Defendants have since deposited the

$1,933,500 fund into the registry of this Court pursuant to Local Civil Rule 67, where it currently

resides. Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a belief

about the truth of the remaining allegations in this paragraph.

       9.      Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       10.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       11.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       12.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.




                                                 3
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 4 of 10 PageID# 156




       13.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       14.     Admit that Eric Husebo was a Blue Canopy unitholder prior to Jacobs’ purchase

of Blue Canopy and that he worked on the FirstNet Program. Plaintiffs/Counter-Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

       15.     Admit that in U.S. Government parlance, a Sensitive Compartmented Information

Facility (“SCIF”) is a secure place where sensitive information can be viewed or discussed.

Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a belief about

the truth of the remaining allegations in this paragraph.

       16.     Deny.

       17.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       18.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       19.     Admit that, according to its website, Riverside Research is “a not-for-profit

organization chartered to advance research for the benefit of the United States government and in

the public interest,” with an office in Arlington, Virginia. Plaintiffs/Counter-Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in this paragraph.

       20.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.




                                                 4
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 5 of 10 PageID# 157




       21.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       22.     Admit that the Notification was purportedly signed by Glenn Nelson, Contracting

Officer, Joint Programs, DOD. Admit that a copy of the Notification is attached to the

Counterclaim as Exhibit 1. Deny the remaining allegations in this paragraph.

       23.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       24.     Deny.

       25.     Deny.

       26.     Deny.

       27.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       28.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       29.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       30.     Admit that the Counterclaim attaches as Exhibit 2 a document entitled “Wire

Request Authorization and Agreement,” the content of which speaks for itself.

Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a belief about

the truth of the remaining allegations in this paragraph.

       31.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.




                                                 5
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 6 of 10 PageID# 158




       32.     Admit that on November 16, 2015, Blue Canopy received a payment of

$1,933,500 from Tucker & Associates PLLC (“the Tucker Firm”). Admit that a copy of a bank

record confirming the transaction is attached to the Counterclaim as Exhibit 3.

       33.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       34.     Admit that Blue Canopy accepted the $1,933,000 payment and that it was placed

in an account at Wells Fargo Bank until it was transferred to the Blue Canopy operating account

for ordinary use in approximately April 2016. Admit that separate tax-related distributions were

made to Blue Canopy’s A and B unit holders in April 2016. Aver further that Plaintiff/Counter-

Defendant Jacobs, through a subsidiary, purchased Blue Canopy in August 2017 and has thus

held the $1,933,500 indirectly since that time, but that Plaintiffs/Counter-Defendants have

deposited the $1,933,500 fund into the registry of this Court pursuant to Local Civil Rule 67,

where it currently resides. Deny the remaining allegations in this paragraph.

       35.     Plaintiffs/Counter-Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       36.     This paragraph contains legal conclusions to which no answer is required. To the

extent an answer is required, Plaintiffs/Counter-Defendants deny that Courtney and Keith acted

as agents for Blue Canopy with respect to matters set forth in the Counterclaim.

       37.     This paragraph contains legal conclusions to which no answer is required. To the

extent an answer is required, Plaintiffs/Counter-Defendants admit that Capefirst made a written

demand for payment from Blue Canopy and requested that payment be escrowed.

Plaintiffs/Counter-Defendants deny the remaining allegations in this paragraph.

       38.     Deny.




                                                 6
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 7 of 10 PageID# 159




        39.     Deny.

        40.     Deny.

                                            COUNT I

        41.     Plaintiffs/Counter-Defendants repeat their responses to Paragraphs 1-40 as though

fully set forth herein.

        42.     Deny.

        43.     Deny.

        44.     Deny.

        45.     Plaintiffs/Counter-Defendants admit that Capefirst demanded payment from Blue

Canopy and that Blue Canopy has not provided that payment. Plaintiffs/Counter-Defendants

deny the remaining allegations in this paragraph.

        46.     Deny.

                                           COUNT II

        47.     Plaintiffs/Counter-Defendants repeat their responses to Paragraphs 1-46 as though

fully set forth herein.

        48.     Deny.

        49.     Deny.

        50.     Deny.

        51.     Deny.

        52.     Deny.

                                              ***

        The remainder of the Counterclaim contains Defendants’/Counter-Plaintiffs’ prayer for

relief, to which no response is required. To the extent a response is deemed necessary,




                                               7
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 8 of 10 PageID# 160




Plaintiffs/Counter-Defendants deny the allegations and further aver that Defendants/Counter-

Plaintiffs are not entitled to any relief in this action.

          Plaintiffs/Counter-Defendants deny each and every allegation of the Counterclaim not

specifically admitted herein.

            PLAINTIFFS’/COUNTER-DEFENDANTS’ AFFIRMATIVE DEFENSES

          Plaintiffs/Counter-Defendants assert the following affirmative and other defenses without

prejudice to their right to plead additional defenses at a later date.

                                FIRST AFFIRMATIVE DEFENSE

          Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

unclean hands.

                               SECOND AFFIRMATIVE DEFENSE

          Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

waiver.

                                THIRD AFFIRMATIVE DEFENSE

          Defendants’/Counter-Plaintiffs’ claims are barred by the applicable statute of limitations.

                              FOURTH AFFIRMATIVE DEFENSE

          Defendants’/Counter-Plaintiffs’ conversion claim is not assignable as a matter of law, and

certain likely claims by Westfields against the $1,933,500 fund have not been assigned.

                                FIFTH AFFIRMATIVE DEFENSE

          Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

estoppel.




                                                    8
 Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 9 of 10 PageID# 161




                                 SIXTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by failure to

mitigate damages.

                               SEVENTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

contributory negligence.

                                EIGHTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

assumption of risk.

                                 NINTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

lack of apparent authority.

                                 TENTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred because of lack of privity between the

parties.

                              ELEVENTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred because of failure to join necessary

parties.

                              TWELVTH AFFIRMATIVE DEFENSE

           Defendants’/Counter-Plaintiffs’ claims are barred because they lack standing to assert

their claims.




                                                   9
Case 1:18-cv-01302-TCB Document 37 Filed 04/10/19 Page 10 of 10 PageID# 162




                          THIRTEENTH AFFIRMATIVE DEFENSE

        Defendants’/Counter-Plaintiffs’ claims are barred because of failure to join necessary

parties because they are not the real party in interest.




Dated: April 10, 2019                           Respectfully submitted,

                                                /s/ Thomas Shakow__________________
                                                Thomas E. Shakow (Va. Bar. No. 70291)
                                                Paul Rauser (admitted pro hac vice)
                                                Kimberly Wehle (admitted pro hac vice)
                                                Serine Consolino (admitted pro hac vice)
                                                AEGIS LAW GROUP LLP
                                                801 Pennsylvania Avenue, NW
                                                Suite 740
                                                Washington, D.C. 20004
                                                (202) 737-3375
                                                tshakow@aegislawgroup.com

                                                Counsel for Interpleader Plaintiffs-
                                                Claimants/Counter-Defendants




                                                  10
